Being convinced that both exceptions should be sustained and the judgment of the Circuit Court reversed, I am unable to concur in the conclusions reached by Mr. Chief Justice Stabler. My reasons for this dissent are assigned with all consistent brevity.
Keeping in mind that this Court is not dealing primarily with the sufficiency of testimony to go to the jury as in the ordinary case, but that in the trial below that Court was dealing with the methods by which a Court of award, acting within its legal grant, arrived at its verdict, the case will be considered in that light alone. If this Court were merely passing upon the matter of value of the goods as an original or single question, or as to the issue of liability, then the appraisement of the value of the testimony of Hurst and Shelly as bearing upon these issues would, under the established rules, be matters to be passed upon and determined by the jury.
But I see their part in this case as quite different. They are here (and were in the trial Court), under review, giving an account of their conduct as officers of a Court, as *Page 414 
judges, to put it in even more dignified and accurate language, and, being here in that capacity, I think this Court has the right to make its own inquiry into their conduct as delineated by their testimony in the trial below. In the discharge of their duties under their selection as appraisers and umpire and as a Court of award, they were not then acting as witnesses for either of the parties to the controversy. They were acting as the duly authorized representatives of the law charged with the grave duty of composing the differences between two contending parties. And when they were on the witness stand giving their testimony, they were there, so far as this appeal is concerned, to account to a superior Court for their acts and deeds as judges in an inferior Court. And when they have rendered their account, I think it is the privilege of this Court to lookdirectly into their acts and deeds to ascertain whether they faithfully and impartially discharged their duties as required by law. Of course, in a suit merely to recover, the establishment of the right to recover, as well as the value of theproperty, were matters strictly within the province of the jury, and the testimony of Hurst and Shelly as given was relevant and proper. But the value of the property is not the issue here. Neither is the right to recover, or perhaps more correctly put, the proof of the case, the issue here. The issue is: Did these men, Hurst and Shelly, discharge fairly and impartially their duties as appraiser and umpire, respectively, as required by law? Were they the "upright and righteous" judges they were expected to be?
They have given their account of their official service. They have said that they acted as appraiser and umpire should act. Their report is now before the Court for review, for a judicial determination as to whether they did act as they were required to act.
In short, it seems to me that, once having laid before the Court in their testimony a picture in words of their conduct, it resolves itself into a matter of law to be passed upon by the Court, and not a question of fact to be passed upon *Page 415 
by a jury either as to the measure of their efficiency as officers, or as to the character of their conduct with reference to fairness and impartiality.
That Hurst and Shelly were manifestly partial seems clear to me.
We first meet Hurst, a furniture dealer of whom Jennings has frequently been a patron, and with whom he has been a lifelong friend, assisting Jennings in making out his proof of loss. In doing this, he collaborated with Jennings in making a detailed survey of the damaged property, getting original cost prices from him, consulting with no one but Jennings and members of his family as to values and articles damaged or destroyed. Next we find him acting as an appraiser, a real officer of the law, and using the same values and same list that he had prepared while working in conjunction with Jennings to establish the amount of the loss.
A few excerpts from his testimony are revealing:
Examined by Mr. Jennings:
"Q. Please tell the Court and jury whether I took you and Mr. Dickerson around and showed you where the fire was and showed you all the damaged furniture? A. Yes, sir; the different places the furniture was stored, we were taken and showed the furniture.
"Q. Prior to that time, after the fire, did not I show you the furniture and get you to assist me in making up the proof of loss? A. Yes, sir.
"Q. Did or not, I get you to list the furniture and get you to fix the cash value and damage for me? A. I looked at the furniture and made the valuation. I put down the figures myself."
And on cross-examination by Mr. Nettles:
"Q. Mr. Hurst, you say you assisted Mr. Jennings in making up this proof of loss and fixing these values before you were appointed appraiser in this matter? A. We want over these matters here. *Page 416 
"Q. And you were assisting Mr. Jennings in that? A.That was when I was supposed to be called in to testify asto the worth of it. (Italics mine.)
"Q. You were helping Mr. Jennings shortly after the fire and before you were appointed appraiser? A. We didn't make this out until I was appointed.
"Q. You and Mr. Jennings, after you were appointed, made up this list and fixed the values then? A. Yes, sir.
"Q. Whatever Mr. Jennings said, you took his word for it as to anything you could not see? A. As far as I could not see, of course, I would have to take it.
"Q. Then you and Mr. Jennings, after you were appointed appraiser, you and Mr. Jennings got together and fixed up a list and then you and Mr. Jennings fixed the values that appear here? A. Yes, with Mr. Dickerson looking it over.
"Q. But Mr. Dickerson was not there when you fixed up this paper? A. I don't know whether he was or not. I don't think he was.
"Q. And, of course, you were largely influenced as to the values to put on this property by what Mr. Jennings told you? A. Not entirely, but that would have an influence. I had to go by my own judgment.
"Q. And, then what Mr. Jennings told you? A. Yes, sir; of course, somewhat."
Thus we find Hurst, in the capacity of a friend and adviser of Jennings, going upon the premises shortly after the fire, viewing the damaged goods, taking testimony as to its cost, its sound value and the damage, rendering efficient, expert aid in making out proof of loss to be filed with the insurance company, and, as is clearly borne out by the record, forming conclusions as to all the vital questions that might arise in a suit for damages which would become, arbitrarily fixed, unshakable as Gibralter and sticking to his and Jennings' ex parte investigations and valuations firmly from first to last. *Page 417 
Here Shelly comes into the picture.
The claim having been rejected as to amount, the submission of the claim to appraisers followed. The result of Hurst's activities had fixed in his mind $6,580.95 as the cost of all the articles, $5,189.05 as their value at the time of the fire, and consequently the actual amount of damage as $3,418.95.
Dickerson's figures as to cost and present values are not before us, but he arrives at a damage of $827.95. Without venturing the slightest hint as to the accuracy or inaccuracy as to the figures of each, it is permissible to observe that the wide difference between two men, both supposed to be expert in making appraisements of this kind, was surely enough to put Shelly as umpire on notice that there was a wide and important field of divergence in view for him to investigate in order to compose such widely varying estimates. His official position, it seems to me, required even more caution and investigation than that of Hurst or Dickerson. In addition to being charged with forming conclusions of his own, rested upon independent investigation, he was to sit in review on the findings of the two dissenting appraisers.
Some excerpts from his testimony are helpful in outlining the part he played.
Examined by Mr. Nash:
"Q. Of course, you want to be fair, Mr. Shelly, in this matter, to both sides? A. Yes, sir.
"Q. And the only time you had seen the furniture before that, that is insofar as any damage was concerned was about thirty minutes after the fire you walked down to thehouse? A. Yes, sir.
"Q. And part of the furniture was covered with canvas at that time? A. I think I saw canvas on one piece of the furniture at that time.
"Q. And you went through the house casually to see what you could see? A. I was in there about ten minutes. (Italics mine.) *Page 418 
"Q. You were not umpire then, and you were not in therefor the purpose of appraising the loss and damage? A. No,sir; pure curiosity. (Italics mine.)
"Q. This is the list you say you saw there? A. Yes, sir; it looks just like the list I saw there.
"Q. Will you explain to the Court and jury how you and Mr. Hurst arrived at the items figures on this sheet together. Just how you arrived at it? A. Well, I had nothing to do with putting down these figures here. It was explained to me that this was what it was worth and this was —
"Q. Who had that explained to you? A. Mr. Hurst, I understand.
"Q. And you just took what Mr. Hurst said? A. Well, and Mr. Dickerson.
"Q. Mr. Dickerson didn't have anything to do with those figures, did he? A. I don't know. I don't know who made it out.
"Q. Well, those figures were furnished you by Mr. Hurstand you took Mr. Hurst's word one hundred per cent?
A. Yes, sir.
"Q. On all the figures on that list? A. Yes, sir." (Italics mine.)
With approximately 295 pieces of furniture, fixtures, and other articles in question as damaged or lost, with the grave and exacting responsibility of composing a wide difference in view as to values thereof between two men who had prior thereto doubtless been viewing the property with care, with the knowledge that he had sworn to "act with strict impartiality" in the discharge of his duties "as umpire" rendering an award to the best of his knowledge, skill and judgment, he made no further investigation into values and damage. The casual walk through the house just for curiosity, lasting about ten minutes, was his only opportunity to view the hundreds of items to be appraised under his solemn judgment. Called "in at the last minute" about thirty days after the casual walk through the house, *Page 419 
with no other independent knowledge of the condition or value, or number of articles to be adjudged, he satisfied himself to examine the list made by Hurst and Jennings as a proof of loss, took Hurst's statement and valuations 100 per cent., and subscribed himself to an official finding that he had "truly and conscientiously performed the duties assigned to" him and had "appraised and determined the cash value of the said property on the 30th day of December, 1932, and the actual loss and damage thereto, etc."
That may be his sense of a well-performed duty. But I cannot resist the conclusion that either Shelly's powers of observation and comprehension are far beyond the ordinary, or else he has offered a statement which strains my credulity.
Fairness and impartiality are the prerequisites laid down for an appraiser as sanctioned by this Court; and anything less will not suffice.
Perhaps the caustic language employed by the late Chief Justice Gary with characteristic vigor in the case of Fassv. Liverpool, L.  G. Ins. Co., 105 S.C. 364, 374,89 S.E., 1040, 1044, describes in the most certain way the low rating given partiality in an appraisement like this:
"Nor do I concur in the attempt to distinguish between fraud and partiality in arbitrators, because partiality is a fraud upon the rights of the injured party. Each party to an arbitration contracts for and is entitled to a fair and impartial decision — one that is not influenced by any improper motive or consideration. Hence, though severally mentioned as good grounds for setting aside an award, fraud and partiality differ more in degree than in nature. If partiality be corrupt, who will say that it is not fraudulent? If the arbitrator be conscious of it, and consciously allowed it to sway his judgment, it is corrupt. The kind of partiality that is not corrupt fades imperceptibly into that which is. There is often no sharp line of demarcation. The distinction is in name and degree. The effect upon the rights of the party injured by it is the same. *Page 420 
"In this connection, it may not be out of place to say that arbitrators often regard themselves as agents, representatives, or advocates of the party by whom they are selected — a notion that is radically wrong. An arbitrator who has a correct conception of the solemnity and dignity of the office and of his duties therein will exercise judicial impartiality, and will not be influenced in the slightest degree in favor of the side appointing him by reason of the fact that he was appointed by that side, or, indeed, by any other improper motive or consideration; but, realizing that, for the time being he is a judge between the parties, he will act as becomes a just and righteous judge."
It is not to be overlooked that both Hurst and Shelly steadfastly maintained that they made careful examination and investigations of the property, that their valuations were reasonable and correct, and that their work was fairly and impartially done. They may feel so. But these are merelytheir conclusions. But I insist that when they, as "judges," have laid their testimony as to their conduct before this Court, it becomes the right of this Court to examine it directly and on its independent authority to see whether or not they have acted fairly and impartially, and that this Court may, as a matter of law, on a given state of facts say that they have or have not been "just and righteous" judges.
It is very true that this Court of appraisers is what may be termed a small Court. But the question submitted to its authority is as big as the law itself. Justice is as jealous of the whitness of her garments in the Court of appraisers as in the mansioned domicile of the Supreme Court of the United States. While neither required nor expected to proceed with the precision and formalities of a higher Court nor to give so great a heed to technicalities, still stern duty demands no less an exaction to the nearest possible approach to sure justice and allows no greater deviation from the straight and narrow path of fairness and impartiality. This Court has never bent its knee to bring its authority nor *Page 421 
its standard to meet an exigency or to excuse a ruling rested upon doubtful or forbidden ground, and it will not, once it finds an inferior Court within its supervision violating these hight standards, permit it to go uncorrected and unrebuked.
Hence, being at such a wide variance of opinion as to the proper disposition of this case, and being firmly convinced that Hurst and Shelly were not fair and impartial officials and that the Court has the right so to declare as a matter of law, I am compelled to insist that the exceptions should be sustained, a new trial granted and had in accordance herewith.